        Case 4:17-cr-00085-BMM Document 52 Filed 07/23/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                  CR-17-85-GF-BMM
                Plaintiff,
      vs.

CALVIN RED THUNDER, JR.,                                 ORDER

                Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on July 16, 2020. (Doc. 50.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on July 16, 2020. (Doc. 46.)

The United States accused Red Thunder of violating his conditions of supervised
        Case 4:17-cr-00085-BMM Document 52 Filed 07/23/20 Page 2 of 3



release 1) by failure to report to the probation office within 72 hours of release

from imprisonment; 2) by consuming alcohol; 3) failing to participate in substance

abuse testing; 4) by failing to complete substance abuse treatment; 5) by using a

controlled substance; 6) by failing to participate in sex offender treatment . (Doc.

44). At the revocation hearing, Red Thunder admitted that he had violated the

conditions of his supervised release: 1) by failure to report to the probation office

within 72 hours of release from imprisonment; 2) by consuming alcohol; 3) failure

to participate in substance abuse testing; 4) by failing to complete substance abuse

treatment; 5) by using a controlled substance; 6) by failing to participate in sex

offender treatment. Judge Johnston found that the violations Red Thunder admitted

proved to be serious and warranted revocation, and recommended that Red

Thunder receive a custodial sentence of 24 months, with no supervised release to

follow. Judge Johnston recommended placement at FCI Butner, North Carolina.

(Doc. 50.) Red Thunder was advised of the 14 day objection period and his right

to allocute before the undersigned. Red Thunder waived those rights. (Doc. 46.)

      The violations prove serious and warrant revocation of Red Thunder’s

supervised release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Amended Findings

and Recommendations (Doc. 50) are ADOPTED IN FULL.
        Case 4:17-cr-00085-BMM Document 52 Filed 07/23/20 Page 3 of 3



       IT IS FURTHER ORDERED that Defendant Calvin Red Thunder, Jr. be

incarcerated for a term of 24 months of custody, with no supervised release to

follow. Red Thunder should be placed at FCI Butner, North Carolina.

      DATED this 23rd day of June, 2020.
